Citation Nr: 1447085	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  08-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969, which included service in the Republic of Vietnam (Vietnam).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision that was issued in February 2007.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.

These matters were previously before the Board in October 2010, at which time they were remanded for additional development.  Pursuant to the remand directives, the RO associated with the Veteran's claims file his Social Security Administration (SSA) records; associated with the claims file records of his VA treatment; asked the Veteran to authorize VA to obtain his non-VA treatment records; provided an examination to determine the etiology of the Veteran's current left shoulder disorder; and readjudicated the claims on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2014 brief from the Veteran's representative, the representative appears to hold the view there is an unaddressed claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) that presumably pre-dates the award of a total schedular rating from 2012.  The particulars of that contention were not clear, but in any event, the matter is not properly before the Board at this time, and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).





FINDINGS OF FACT

1.  A left shoulder disorder did not have onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides in service, and was not caused or aggravated by a service-connected disability.

2.  A low back disorder did not have onset during active service, did not manifest within one year of separation from active service, was not caused by exposure to herbicides in service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice of the elements needed to support a direct service connection claim in July 2006.  Review of the record reveals, however, that the Veteran was not notified of the elements necessary to support a claim of secondary service connection.  The Board finds that the Veteran has not been prejudiced by this lack of notice, as he demonstrated actual knowledge of what is necessary to support a secondary service connection claim during his July 2010 Board hearing before the undersigned VLJ.  In any event, the Veteran has not cited any prejudice regarding the timing or the content of the notice he received.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

As acknowledged previously, the Veteran presented oral argument in support of his claims during a July 2010 hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

Additionally, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and records obtained from the SSA, which include records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(3).  In November 2010, VA requested that the Veteran authorize VA to obtain his non-VA treatment records, but the Veteran did not respond to VA's request for information.  The Board finds, therefore, that VA has satisfied its obligations concerning associating these records with the file.  See 38 U.S.C.A. § 5103A(b).

Also coincident to VA's duty to assist the Veteran in substantiating his claim, VA provided an examination and obtained medical opinions in December 2010, May 2012, and July 2012 with regard to the claimed left shoulder disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard to the claim for service connection for a low back disorder, VA has not provided an examination, but as explained in the merits section of this decision, the evidence fails to credibly indicate an association with service.  Thus, the duty to provide an examination or obtain an opinion in not prompted.  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2014).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



A.  Left Shoulder Disorder

During his July 2010 hearing, the Veteran contended that he injured his left shoulder (rotator cuff tear) during his service in Vietnam and that his resulting disability has been made worse by his service-connected diabetes mellitus.  He testified that he did not go to sick call to address his shoulder injury because he "didn't figure it hurt that bad," and reported that he was first treated for his left shoulder disorder by a non-VA physician in 1994, at which time he underwent surgery.  The Veteran reported that he was diagnosed with diabetes shortly before he was first treated for his shoulder disorder in 1994, and contended that he was not able to heal properly from another shoulder surgery due to his diabetes.  He reported that his diabetes was affecting his entire body, to include his shoulders and back.  The Veteran's spouse of twenty-nine years reported during the hearing that she only noticed his shoulder condition "just lately."

The Veteran's STRs are negative for any complaints or diagnoses of a left shoulder injury.  The report of his May 1969 separation examination indicates that the Veteran's "upper extremities" and "spine, other musculoskeletal" were normal.  Additionally, this report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in categories "P" and "U" in the May 1969 examination report.  Notably, the Veteran endorsed that he did not have and had never had a "bone, joint, or other deformity," or "painful or 'trick' shoulder or elbow" in a contemporaneous report of medical history.  This medical history report documents his endorsement that he never had any illness or injury other than those noted.

With regard to postservice evidence, an undated SSA disability report documents the Veteran's report that certain illnesses and injuries, including the Veteran's claimed left shoulder disorder and low back disorder, first began to bother him in May 1994.  A non-VA treatment record dated January 1995 documents a left shoulder disorder and references that his condition remained unchanged since July 1994, but fails to provide any information regarding the etiology of the Veteran's condition.  Notably, the evidence of record also includes a June 1995 letter that a non-VA physician addressed to an insurance company, and in which the physician documents the Veteran's report that he injured his shoulder when he fell on the back of his 18 wheeler rig and also slipped on a gas tank on which he was standing, striking his elbow.  The letter indicates that the date of the accident was May 1994, and the physician did not note any previous injuries.  The Board finds this letter highly probative in determining the onset of the claimed disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Records of orthopedic consultations conducted by a VA clinician in March 2005 and September 2006 document the Veteran's complaints of a painful left shoulder.  The clinician reviewed the Veteran's history and noted that the Veteran had two surgeries on his left shoulder in 1994 and 1995, and subsequently injured his left shoulder in March 2005.  X-ray imaging showed degenerative changes, and the clinician noted recurrent left rotator cuff tear.  An August 2006 VA radiological report indicates that the Veteran has degenerative arthritis of the glenohumeral joint.

In a December 2010 examination report and addenda provided in May 2012 and July 2012, a VA examiner opined that it is not likely that an individual has a condition that is service connected when that individual was able to work as a mechanic for three years during service without requiring treatment, work for twelve years as a pipefitter, which is a job that strains the shoulders, and work for nineteen years as a trucker/mechanic.  The examiner concluded that it is likely that the Veteran's shoulder problems are related to his work as a pipefitter and trucker/mechanic.  With regard to whether the Veteran's claimed condition is related to his service-connected diabetes, the examiner reported that there is no link between diabetes and degenerative joint disease/acromioclavicular joints or rotator cuff pathology.  Further, the examiner explained that the claimed shoulder condition was not aggravated by the Veteran's diabetes due to the pathology of the condition, which is an age-related narrowing of the shoulder outlet.  Because the clinician's conclusion was based upon a thorough review of the Veteran's medical history and he offered reasoned medical explanations to support his opinion, the Board finds that his opinion is adequate and probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning. . . . It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show that the Veteran developed a left shoulder disorder during his service.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because a left shoulder disorder was not shown during his active service or within one year of active service.  Accordingly, the Board finds that although the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam, the presumption under 38 C.F.R. § 3.307(a)(6) is inapplicable because the Veteran did not develop a condition listed under 38 C.F.R. § 3.309(e) within one year of his presumed last exposure to herbicides.  The Board also finds that the record is negative for medical evidence that his presumed herbicide exposure actually caused his current condition.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

Although the Veteran has asserted that there is a causal relationship between his service and the claimed condition, the Board finds that the Veteran is not shown to have the expertise to provide that evidence himself, and no other evidence provides that link.  Indeed, the only competent and probative opinion of record on the question is adverse to the claim.  Thus, while the Veteran has contended that his left shoulder disorder was caused by his service and the evidence shows that the presumption under 38 U.S.C.A. § 1154(b) that pertains to combat injuries should be considered, the evidence described above is clear and convincing against this theory of entitlement.  

Additionally, the Board notes that the Veteran asserted in an October 2014 brief that it is well known that posttraumatic stress disorder (PTSD), for which the Veteran is service-connected, is connected to musculoskeletal problems and that VA has acknowledged this finding.  The Board finds, however, that anecdotal information concerning a possible relationship between medical conditions without consideration of the particular facts of the Veteran's situation does not constitute an adequate medical opinion and is, therefore, of little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a left shoulder disorder that had onset during his active service, had onset during an applicable presumptive period, was caused by in-service exposure to herbicides, or was caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Low Back Disorder

During the July 2010 hearing, the Veteran reported that he first injured his back in October of 1968 or 1969 while he was stationed in Vietnam.  Specifically, the Veteran reported that he injured himself when he jumped off equipment during a mortar attack and, as a result, fell twenty to twenty-five feet.  The Veteran testified that he did not go to sick call at that time and subsequently testified that he reported a back injury later on during his service.  He testified that when he finally reported his injury, he was not diagnosed or treated, but asked whether he needed to see a doctor, which was an offer he declined because he thought he just pulled muscles in his back.  With regard to postservice treatment, the Veteran testified that he first sought treatment for his low back in 1989 or 1990, at which time he was diagnosed with spondylosis of the low back.  He testified that he was treated by a chiropractor from 1991 to 1992, and currently receives treatment at VA facilities.  The Veteran reported during the hearing that he would submit statements from VA providers that his current low back disorder is related to his service, but such statements were not submitted.

The Veteran's STRs are negative for any complaints or diagnoses of a low back injury.  As noted previously, a May 1969 examination report indicates that the Veteran's "upper extremities" and "spine, other musculoskeletal" were normal upon his separation from active service.  Additionally, the Veteran's "PULHES" profile at that time indicates that he had a high level of fitness, and the Veteran endorsed in a May 1969 report of medical history that he did not have and had never had a "bone, joint, or other deformity" or "back trouble of any kind."

VA treatment records dated July 2004 and September 2004 document an impression of bilateral spondylolysis at L4 with spondylolisthesis and degenerative disc disease with spondylosis at L4-L5.  A July 2005 VA radiological study indicates that the Veteran has anterolisthesis at L4-L5 with facet joint arthropathy and has demonstrated severe degeneration.

In an undated letter, a non-VA physician documents a June 1990 visit with the Veteran who reported that he was involved in a motor vehicle accident in May 1990 and that he experienced a gradual onset of low back pain since that time.  While the physician noted that the Veteran's accident may have aggravated a preexisting condition seen on x-ray, the evidence does not show that such a condition had onset during, or within one year of, service.  Additionally, as noted previously, an SSA disability report documents the Veteran's report that his low back disorder first began to bother him in May 1994.

In a January 2009 statement, a friend of the Veteran who served with the Veteran in 
Vietnam reported that the Veteran jumped from a rock crusher during a mortar attack and subsequently made several trips to a medic at the air base as a result.  As this statement contradicts the remainder of the evidence of record, to include the STRs and the Veteran's own statements, the Board assigns little probative value to this statement.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In addition, although the Veteran asserted in a January 2009 statement that a November 1968 report of a back injury is missing from his STRs, the Board assigns little probative value to this statement as well, in light of subsequent reports and endorsements by the Veteran that indicate that his spine was normal upon his separation from service in May 1969.  The Board also finds it highly probative that the Veteran did not seek treatment for the claimed condition until 1989 or 1990, which is twenty years after his separation from service.

After careful review of the record, the Board finds that direct service connection cannot be established because the evidence does not show that the Veteran developed a low back disorder during his service.  In addition, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because such a disorder was not shown during his active service or within one year of active service.  Again, this also shows that the presumption concerning herbicide exposure is also inapplicable because the Veteran did not develop a condition listed under 38 C.F.R. § 3.309(e) within one year of service, which indicates that the Veteran did not develop such a condition within one year of his last exposure to herbicides.  In addition, the record is negative for actual evidence of causation.  See Combee, 34 F.3d at 1042.

Additionally, although the Veteran may avail himself of the combat presumption under 38 U.S.C.A. § 1154(b), the evidence fails to show that there is a nexus between the Veteran's alleged in-service injury and his current disorder.  Thus, the Veteran's claim fails.  And again, the evidence described above is clear and convincing evidence contrary to an in-service incurrence of disability or service connection for the claimed disability as described by 38 U.S.C.A. § 1154(b).  

The Board acknowledges that the Veteran has asserted that there is a causal relationship between his service and his current low back disorder, but finds that he is not competent to provide such evidence.  As noted previously, while the Veteran asserted in October 2014 brief that VA has found that PTSD is connected to musculoskeletal problems, the Board finds that this information does not constitute an adequate medical opinion and assigns little probative value to this evidence as well.  In addition, there is no competent evidence of record that indicates that the Veteran's low back disorder is related to his diabetes mellitus.  The Board finds it highly probative that the report of the Veteran's December 2006 diabetes examination noted multiple complications of the Veteran's diabetes, including peripheral neuropathy, but did not acknowledge any musculoskeletal complications.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a low back disorder that had onset during his active service, had onset during an applicable presumptive period, was caused by in-service exposure to herbicides, or was caused or aggravated by a service-connected disability.  Thus, the appeal must be denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


